 


109 HJ 6 IH: Proposing an amendment to the Constitution to provide for a balanced budget for the United States Government and for greater accountability in the enactment of tax legislation.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IA 
109th CONGRESS
1st Session
H. J. RES. 6 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mrs. Emerson introduced the following joint resolution; which was referred to the Committee on the Judiciary
 
JOINT RESOLUTION 
Proposing an amendment to the Constitution to provide for a balanced budget for the United States Government and for greater accountability in the enactment of tax legislation. 
 
 
That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification: the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution if ratified by the legislatures of three-fourths of the several States within seven years after its submission to the States for ratification: 
 — 
1.Prior to each fiscal year, the Congress and the President shall agree on an estimate of total receipts for that fiscal year by enactment into law of a joint resolution devoted solely to that subject. Total outlays for that year shall not exceed the level of estimated receipts set forth in such joint resolution, unless three-fifths of the total membership of each House of Congress shall provide, by a rollcall vote, for a specific excess of outlays over estimated receipts. 
2.Whenever actual outlays exceed actual receipts for any fiscal year, the Congress shall, in the ensuing fiscal year, provide by law for the repayment of such excess. The public debt of the United States shall not be increased unless three-fifths of the total membership of each House shall provide by law for such an increase by a rollcall vote. 
3.Prior to each fiscal year, the President shall transmit to the Congress a proposed budget for the United States Government for that fiscal year in which total outlays do not exceed total receipts. 
4.No bill to increase revenue shall become law unless approved by a majority of the total membership of each House by a rollcall vote. 
5.The provisions of this article are waived for any fiscal year in which a declaration of war is in effect. 
6.Total receipts shall include all receipts of the United States except those derived from borrowing. Total outlays shall include all outlays of the United States except for those for repayment of debt principal. 
7.This article shall take effect beginning with the second fiscal year after its ratification.  . 
 
